DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a NON-FINAL OFFICE ACTION in response to the present Application filed 07/09/2019. Claims 1-20 are pending in the Application.  
 
Continuity/ Priority Information  
The present Application 16506872, filed Claims Priority from Provisional Application 62696728, filed 07/11/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/09/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang et al. (U.S. Pub. No. 20180300211) FILED: April 17, 2018. 
Regarding independent Claims 1, 8 and 14, Yang discloses methods, devices and computer readable mediums for managing a storage system, comprising:
solid-state storage device coupled to the central storage controller; 
[0025] As shown in FIG. 1, the storage system 100 may include a cache 110 and a storage device manager 120 for managing one or more storage devices. [0028] As shown in FIG. 1, the storage device manager 120 can, for example, organize one or more disks into a disk array 130 and the disk array can be divided into one3 or more disk array groups (for example, disk array groups 131, 132 and 133).
[0027] The storage device manager 120 can be used to manage one or more storage devices (not shown in FIG. 1). As used herein, a "storage device" may refer to any non-volatile storage medium currently known or to be developed in the future, such as a magnetic disk, an optical disk, or a solid state disk, and so on.
determine whether a die of the solid-state storage device is likely to fail;
 [0035] FIG. 2 illustrates a flowchart of a method 200 for managing a storage system with reference to the storage system 100 as shown in FIG. 1.

mark the die as likely to fail; and transmit, to the central storage controller, an indication that the die has been marked as likely to fail;  
[0037] In some embodiments, the cache 110 can receive from the storage device manager 120 the first message indicating that the disk in the disk array group 131 fails. In response to receiving the first message, the cache 110 can identify a logic storage unit (such as, LUN) corresponding to the disk array group 131 and configure the state of the identified logic storage unit as degraded.

Regarding Claims 2, 9, 15, 3, 10, 16, Yang discloses place the die of the solid- state storage device in a degraded mode; [0032] In response to receiving the first message, “device as likely to fail” the cache 110 can identify LUNs associated with the disk array group 131 and configure the state of these LUNs as degraded.
Regarding Claim 4, Yang discloses I/O) operations performed on the die satisfies a threshold [0042] At block 204, the cache 110 controls, based on the threshold number, the number of I/O operations initiated to the disk array group 131.
 	Regarding Claim 5, 6, 11, 12, 18, 19, Yang discloses rebuild operation operations.   
[0039] At block 202, the cache 110 obtains the number of outstanding I/O operations of the disk array group 131 for rebuilding the failed disk (this number can be used interchangeably with "a first number" in the following depiction). In some 
[0040] At block 203, the cache 110 determines, based on the first information on the disk array group 131 and the first number of the internal I/O operations on the rebuilding process, a threshold number I/O operations that is applicable for the disk array group 131.
Regarding Claim 7, 13, 20, Yang discloses transmitting the data to the central storage controller from the die.  [0032] When a disk in the disk array group (such as the disk array group 131) fails, the storage device manager 120 can send a first message to the cache 110 to notify the cache 110 of the failure of the disk in the disk array group 131. In response to receiving the first message, the cache 110 can identify LUNs associated with the disk array group 131 and configure the state of these LUNs as degraded.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See References Cited on PTO-892 form. 
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Date: January 15, 2021
Non-Final Rejection 20210114
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov   
/JAMES C KERVEROS/Primary Examiner, Art Unit 2111